DETAILED ACTION
In response to communication filed on 3/25/2021.
Claims 1-30 are pending.
Claims 1-9,13-24, and 28-30 are rejected.
Claims 10-12 and 25-27 are objected for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation “transmit, based on the measurement, the SSB at an SSB candidate position from a set of SSB candidate positions, transmitting the SSB comprises transmitting using a first transmission power level if the measurement is within a first range” is a repeating limitation since the claim already limits this function and is unnecessary.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the limitation “transmit the SSB at one of more of the set of SSB” appears to have a typographical error and should recite “transmit the SSB at one or more of the set of SSB.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 9 and 24, the limitation “the reduced transmission power level is signaled in a master information block (MIB) transmitted from the base station” is indefinite because it is unclear to what is providing the reduced transmission power since claims 5 and 20 from which claims 9 and 24 depend upon limit that the reduced power level is signaled in an SSB.  For the purposes of examination, the limitation will be interpreted that an SSB or an MIB can be used to signal the reduced transmission power level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3,4,13,14,16,18,19,28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2016/0316490)(W1 hereafter) in view of Da Silva et al. (US Pub. 2022/0295571)(D1 hereafter).

Regarding claims 1 and 16, W1 teaches an apparatus for wireless communication [refer Fig. 3], comprising: a memory [refer Fig. 9; 915]; and at least one processor coupled to the memory [refer Fig. 9; 905] and configured to: perform a measurement of a medium for transmission [paragraph 0051]; 
transmit, using a first transmission power level [paragraph 0051] if the measurement being within a first range (i.e. RSRP measurement threshold)[paragraph 0080]; and 
transmit, based on the measurement, the transmission [paragraph 0058], transmitting comprises transmitting using a first transmission power level if the measurement is within a first range (i.e. particular RSRP dBm threshold)[paragraph 0080] and transmitting using a second transmission power level if the measurement is within a second range (i.e. another RSRP dBm threshold)[paragraph 0080], the second transmission power level being lower than the first transmission power level (RSRP values for a threshold can be lower than others)[paragraph 0080].  
However W1 fails to disclose transmission of a synchronization signal block (SSB), and transmit the SSB at an SSB candidate position from a set of SSB candidate positions using the first power level.
D1 discloses that a UE can select an SSB based on a measurement performed in a cell, and transmit with an initial power and a selected preamble associated to a PRACH resource mapped to the selected SSB [paragraph 0074], a when a SSB is selected, a new beam is generally selected (i.e. SSB candidate position)[paragraph 0076], and a selected SSB is chosen from candidateBeamRSLists [paragraph 0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 for identifying transmission power levels for random access selection [refer W1; Abstract][refer Fig. 3] to incorporate the teachings of D1 to incorporate the selection and transmission of a SSB as taught by D1.  One would be motivated to do so to provide the use of a known means within the field of endeavor for random access selection to yield predictable results [refer D1; paragraph 0068].

Regarding claims 3 and 18, W1 fails to disclose the measurement is for a beam direction, and the SSB candidate position is associated with the beam direction. 
D1 discloses that a UE can select an SSB based on a measurement performed in a cell, and transmit with an initial power and a selected preamble associated to a PRACH resource mapped to the selected SSB [paragraph 0074], an SSB with an acceptable quality is selected, which in general terms defines a new beam (i.e. beam direction)[paragraph 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 for identifying transmission power levels for random access selection [refer W1; Abstract][refer Fig. 3] to incorporate the teachings of D1 to incorporate the selection and transmission of a SSB as taught by D1.  One would be motivated to do so to provide the use of a known means within the field of endeavor for random access selection to yield predictable results [refer D1; paragraph 0068]. 

Regarding claims 4 and 19, W1 teaches transmitting using a third transmission power level (there can be up to three power levels for random access transmission)[paragraph 0055] if the measurement is within a third range (the number of thresholds can correspond with sets of possible initial power levels)[paragraph 0080], the third transmission power level being lower than the second transmission power level (a power level can be set to 0,5, or 15 dBm, in which a corresponding threshold can be set (i.e. a power level lower than another power level))[paragraph 0080].  
	However W1 fails to disclose transmitting the SSB at one or more of the set of SSB candidate positions.
D1 discloses that a UE can select an SSB based on a measurement performed in a cell, and transmit with an initial power and a selected preamble associated to a PRACH resource mapped to the selected SSB [paragraph 0074], a when a SSB is selected, a new beam is generally selected (i.e. SSB candidate position)[paragraph 0076], and a selected SSB is chosen from candidateBeamRSLists [paragraph 0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 for identifying transmission power levels for random access selection [refer W1; Abstract][refer Fig. 3] to incorporate the teachings of D1 to incorporate the selection and transmission of a SSB as taught by D1.  One would be motivated to do so to provide the use of a known means within the field of endeavor for random access selection to yield predictable results [refer D1; paragraph 0068].

Regarding claims 13 and 28, W1 teaches an apparatus of wireless communication [refer Fig. 3] at a user equipment (UE) [refer Fig. 9], comprising: 
a memory [refer Fig. 9; 915]; and at least one processor coupled to the memory [refer Fig. 9; 905] and configured to: 
receive an indication of a first transmission power for a first transmission [paragraph 0084][refer Fig. 3; 310] and a second transmission power for a second transmission (i.e. another transmission)(a UE can receive one or more power levels in a downlink transmission for use for a random access message [paragraph 0084], power levels are adaptively established as ; and 
measure a reference signal received power (RSRP) value for each received transmission (an initial transmit power for PRACH transmissions are determined based upon the RSRP measurement and available powers)[paragraph 0084].  
However W1 fails to disclose a first synchronization signal block (SSB) and a second SSB and received SSB.
D1 discloses that a UE can select an SSB based on a measurement performed in a cell, and transmit with an initial power and a selected preamble associated to a PRACH resource mapped to the selected SSB [paragraph 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 for identifying transmission power levels for random access selection [refer W1; Abstract][refer Fig. 3] to incorporate the teachings of D1 to incorporate the selection and transmission of a SSB as taught by D1.  One would be motivated to do so to provide the use of a known means within the field of endeavor for random access selection to yield predictable results [refer D1; paragraph 0068].

Regarding claims 14 and 29, W1 teaches the memory and the at least one processor are further configured to: transmit a random access signal (i.e. initial random access transmission) in a random access occasion (RO) (i.e. random access attempt) [paragraph 0081] based on a highest RSRP value with respect to a transmitted power of signaling [paragraph 0084].  
	However W1 fails to disclose the signaling is an SSB.
D1 discloses that a UE can select an SSB based on a measurement performed in a cell, and transmit with an initial power and a selected preamble associated to a PRACH resource mapped to the selected SSB [paragraph 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 for identifying transmission power levels for random access selection [refer W1; Abstract][refer Fig. 3] to incorporate the teachings of D1 to incorporate the selection and transmission of a SSB as taught by D1.  One would be motivated to do so to provide the use of a known means within the field of endeavor for random access selection to yield predictable results [refer D1; paragraph 0068].

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of D1, as applied to claims 1 and 16, in further view of Dalsgaard et al. (US Pub. 2022/0131584)(D2 hereafter).

Regarding claims 2 and 17, W1 fails to disclose drop transmission of the SSB at one or more of the SSB candidate positions if the measurement is within a third range (i.e. below a threshold).  
	D2 discloses that each synchronization signal block can have an associated CSI-RS [paragraph 0118], if measured parameter of a cell or CSI-RS drops below a defined/configured threshold, the UE is configured to stop measuring one or more CSI-RS signals [paragraph 0140].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 in view of D1 to incorporate the stopping of measuring of one or more CSI-RS signals that are part of an SSB when quality is below a threshold as taught by D2.  One would be motivated to do so to avoid unnecessary power consumption [refer D2; paragraph 0140].

Claims 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of D1, as applied to claims 1 and 16, in further view of Zhang et al. (US Pub. 2020/0383146)(Z1 hereafter).

Regarding claims 5 and 20, W1 fails to disclose signaling a reduced transmission power level in the SSB.  
	Z1 discloses that power levels can be indicated in the SSBs [paragraph 0021].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 in view of D1 to incorporate the identification of power levels in an SSB as taught by Z1.  One would be motivated to do so to provide the use of a known technique with regards to power level notification in the field of endeavor, such as transmission of SSBs, to yield predictable results.


Regarding claims 6 and 21, W1, in view of D1 in further view of Z1, teaches the reduced power level is represented by an offset (i.e. amount) from a regular power level (initial power levels are set at 0dBm, 5dBm, and 15dBm)[paragraph 0080].  

Regarding claims 7 and 22, W1, in view of D1 in further view of Z1, teaches the offset is represented by a number of decibels (dB) (i.e. dBm) (initial power levels are set at 0dBm, 5dBm, and 15dBm)[paragraph 0080].  

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of D1, as applied to claims 13 and 28, in further view of Ly et al. (US Pub. 2019/0053071)(L1 hereafter).

Regarding claims 15 and 30, W1 fails to disclose the UE received the indication in a master information block (MIB).
	L1 disclose that a set of power offsets can be transmitted via a MIB, SIB or any type of RRC message [paragraph 0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 in view of D1 to incorporate indicating power offset information within a MIB as taught by L1.  One would be motivated to do so to provide the use of a known technique with regards to power level notification in the field of endeavor to allow for messaging such as MIBs to indicate power levels in order to yield predictable results.

Claims 8,9,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of D1 in further view of Z1, as applied to claims 5 and 20, in further view of L1.

Regarding claims 8 and 23, W1 fails to disclose the apparatus is a base station, and to perform the measurement includes performing a listen before talk (LBT) measurement for an unlicensed medium.  
	L1 disclose that in wireless communications, base stations and UEs may employ listen before talk (LBT) procedures to ensure a channel is clear prior to transmitting data, particularly in an unlicensed spectrum [paragraph 0068], a base station in can define a transmit power level for an uplink transmission from the UE and may be offset or depend upon measurement of synchronization signals [paragraph 0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 in view of D1 to incorporate the use LBT procedures for wireless communications with a base station in order to provide transmit power indication as taught L1.  One would be motivated to do so to provide the use of a known technique, such as LBT, for providing channel assessment with regards to wireless communications in order to yield predictable results.

Regarding claims 9 and 24. The apparatus of claim 23, wherein the reduced transmission power level is signaled in a master information block (MIB) transmitted from the base station.  
	L1 disclose that a set of power offsets can be transmitted via a MIB, SIB or any type of RRC message [paragraph 0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of W1 in view of D1 to incorporate indicating power offset information within a MIB as taught by L1.  One would be motivated to do so to provide the use of a known technique with regards to power level notification in the field of endeavor to allow for messaging such as MIBs to indicate power levels in order to yield predictable results.

Allowable Subject Matter
Claims 10-12 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  receive, from a base station, a synchronization signal block (SSB) transmission configuration including a set of SSB candidate positions and receive a sidelink reservation reserving a resource of the SSB candidate position in which a measuring of a reference signal received power (RSRP) is associated with the sidelink reservation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US Pub. 2022/0322454) discloses identifying coverage enhancement levels corresponding to SS-RSRP values based upon a plurality of thresholds and transmit a preamble corresponding to an SSB [paragraph 0125].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412